Name: Commission Regulation (EC) No 442/96 of 11 March 1996 amending Regulations (EEC) No 1912/92, No 1913/92, No 2254/92, No 2255/92, No 2312/92 and No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with beef and veal
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  overseas countries and territories;  animal product
 Date Published: nan

 Avis juridique important|31996R0442Commission Regulation (EC) No 442/96 of 11 March 1996 amending Regulations (EEC) No 1912/92, No 1913/92, No 2254/92, No 2255/92, No 2312/92 and No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with beef and veal Official Journal L 061 , 12/03/1996 P. 0008 - 0015COMMISSION REGULATION (EC) No 442/96 of 11 March 1996 amending Regulations (EEC) No 1912/92, No 1913/92, No 2254/92, No 2255/92, No 2312/92 and No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Articles 4 (4) and 5 (2) thereof,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products (3), as last amended by Regulation (EC) No 2537/95, and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (4), as last amended by Regulation (EC) No 2598/95 (5), and in particular Article 4 (5) and Articles 7 and 9 thereof,Whereas the aid for products covered by the forecast supply balance and coming from the Community market is fixed by Commission Regulations (EEC) No 1912/92 (6), (EEC) No 1913/92 (7), (EEC) No 2254/92 (8), (EEC) No 2255/92 (9), (EEC) No 2312/92 (10) and (EEC) No 1148/93 (11), as last amended by Regulation (EC) No 2998/95 (12);Whereas the application of the criteria for fixing the Community aid to the current situation of the market in the product group and in particular to the rates or prices for those products in the continental part of the Community and on the world market results in the aid for supplies of beef and veal to the Canary Islands, the Azores and the French overseas departments being fixed at the rates set out in the Annex;Whereas the forecast supply balance for pure-bred breeding animals and male bovine animals for fattening for certain overseas departments should be adjusted on the basis of the justifications put forward by the competent authorities;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. Annexes II and IIa to Regulation (EEC) No 1912/92 are hereby replaced by Annex I hereto.2. Annex II to Regulation (EEC) No 1913/92 is hereby replaced by Annex II hereto.3. Annex II to Regulations (EEC) No 2254/92, No 2255/92 and No 2312/92 is hereby replaced by Annex III hereto.4. The aid set out in Annex III to Regulation (EEC) No 1912/92 is hereby replaced by the amount set out in Annex IV hereto.5. Annex III to Regulation (EEC) No 1913/92 is hereby replaced by Annex V hereto.6. Annex III to Regulation (EEC) No 2312/92 is hereby replaced by Annex VI hereto.7. The Annex to Regulation (EEC) No 1148/93 is hereby replaced by Annex VII hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 173, 27. 6. 1992, p. 1.(4) OJ No L 356, 24. 12. 1991, p. 1.(5) OJ No L 267, 9. 11. 1995, p. 1.(6) OJ No L 192, 11. 7. 1992, p. 31.(7) OJ No L 192, 11. 7. 1992, p. 35.(8) OJ No L 219, 4. 8. 1992, p. 34.(9) OJ No L 219, 4. 8. 1992, p. 37.(10) OJ No L 222, 7. 8. 1992, p. 32.(11) OJ No L 116, 12. 5. 1993, p. 15.(12) OJ No L 312, 23. 12. 1995, p. 50.ANNEX I 'ANNEX IIAid on products listed in Annex I and coming from the Community market>TABLE>ANNEX II AAid granted on certain processed products listed in Annex I and coming from the Community market>TABLE>ANNEX II 'ANNEX IIAid on products listed in Annex I and coming from the Community market>TABLE>ANNEX III 'ANNEX IIAmounts of aid that can be granted to male bovine animals for fattening coming from the Community market>TABLE>ANNEX IV 'ANNEX IIIAmount of aid that can be granted in the Canary Islands for pure-bred breeding bovines originating in the Community>TABLE>ANNEX V 'ANNEX IIIPART 1Azores: Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996>TABLE>PART 2Madeira: Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996>TABLE>ANNEX VI 'ANNEX III>TABLE>>TABLE>>TABLE>>TABLE>ANNEX VII 'ANNEX>TABLE>>TABLE>